         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 1 of 56                                FILED
                                                                                              2020 May-12 PM 03:36
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION
WALKER T. PHILLIPS, Individually and )
on Behalf of All Others Similarly Situated, )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )               Case No. 2:19-cv-01727-JEO
                                            )
GARRISON PROPERTY & CASUALTY, )
et al.,                                     )
                                            )
             Defendants.                    )
                     MEMORANDUM OPINION AND ORDER

       Plaintiff Walker T. Phillips filed this putative class action in the Circuit

Court of Jefferson County, Alabama, asserting state-law claims for breach of

contract, the tort of bad faith, tortious interference with contractual relations, and

conspiracy against Defendants Garrison Property & Casualty Insurance Company

(“Garrison”) and CCC Information Services, Inc. (“CCC”) (collectively

“Defendants”). (Doc. 1 1-2 at 8-34 (“Complaint” or “Compl.”)). Invoking the

Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), Garrison removed the

action to this court. (Doc. 1 (“Notice of Removal” or “NOR”)). Defendants have


1
  References to “Doc(s). ___” are to the document number(s) of the pleadings, motions, and
other materials in the court file, as compiled and designated on the docket sheet by the clerk of
the court. Citations to the Complaint to the paragraph(s) thereof, except where otherwise noted.
Other pinpoint citations are to the page of the electronically filed document on the court’s
CM/ECF system, which may not correspond to pagination on the “hard copy” of the document
presented for filing.
         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 2 of 56




now filed respective motions to compel Plaintiff to submit his motor vehicle to a

value appraisal under the terms of his insurance policy and to stay or dismiss the

action. (Docs. 20 & 21). In addition, CCC previously filed a motion to stay all

discovery pending the completion of any appraisal the court might order, which

was granted. (Docs. 22 & 23). Upon reviewing the motions and the parties’

supporting submissions (see Docs. 20, 21, 39, 40, 44, 45, 50), the court 2 discerned

a threshold question of whether it has subject-matter jurisdiction. Having satisfied

itself that jurisdiction does indeed exist, the court will (1) grant Garrison’s motion

to compel an appraisal as it relates to the claims against it and (2) deny CCC’s

motion to compel same. Upon completion of the appraisal ordered herein, the

parties are to meet and confer to provide the court with dates concerning discovery

and dispositive motions.

I.     Background

       The salient allegations of the Complaint are these: Plaintiff, an Alabama

citizen, was the owner of a 2013 Jeep Grand Cherokee Limited motor vehicle.

(Compl. ¶ 14). Plaintiff had insurance with Defendant Garrison covering damage

to his vehicle. (Id. ¶ 15; see also Doc. 1-2 at 36-89). After his vehicle was




2
  The action was originally assigned to the undersigned United States Magistrate Judge pursuant
to 28 U.S.C. § 636(b); Rule 72, Fed. R. Civ. P.; and the court’s general order of reference dated
January 2, 2015. The parties have since consented to an exercise of plenary jurisdiction by a
magistrate judge pursuant to 28 U.S.C. § 636(c) and Rule 73, Fed. R. Civ. P. (Doc. 32).
                                                2
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 3 of 56




involved in an accident on May 19, 2019, Garrison declared it a total loss. (Compl.

¶ 16). Under the policy, Garrison was obligated in such a circumstance to pay the

“actual cash value” of the vehicle (Compl. ¶¶ 18-19), defined as “the amount that it

would cost, at the time of loss, to buy a comparable vehicle.” (Doc. 1-2 at 70). To

determine such “actual cash value,” Garrison relies on “Market Valuation Reports”

prepared by Defendant CCC, a third party with whom Garrison has contracted.

Plaintiff received two such CCC reports on his vehicle. (Compl. ¶¶ 20-24). The

first, dated May 23, 2019, listed a “Total” value of $17,280.33 (Doc. 1-2 at 91-

133), while the second, dated May 31, 2019, listed a “Total” value of $18,163.34.

(Id. at 116-133). Plaintiff insists, however, that both CCC reports materially

undervalued his vehicle and that, as a result, Garrison failed to pay him its actual

cash value as required by the policy. (Compl. ¶ 25).

      At the heart of Plaintiff’s claims lies an allegation that Garrison and CCC

conspired to facilitate Garrison’s systemic failure to pay actual cash value for total-

loss vehicles of Garrison’s Alabama insureds like himself. According to Plaintiff,

such occurs through Garrison’s reliance upon CCC’s Market Valuation Reports

that Plaintiff says undervalue vehicles through a methodology that Defendants

know to be statistically invalid and otherwise unlawful and improper. Plaintiff

asserts that this “scheme … invites taking several hundred or a thousand dollars

from thousands of individual insureds” (Compl. ¶ 2), resulting in Garrison’s having

                                          3
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 4 of 56




“retained significant funds in the millions of dollars by underpaying Plaintiff and

Class Members.” (Id. ¶ 50). In this vein, Plaintiff broadly suggests that CCC’s

reports generally value vehicles lower than do “Guidebooks” historically relied

upon by auto sellers, lenders, and other insurers, such as NADA and Kelley Blue

Book, which Plaintiff posits to be “proper source[s]” for determining actual cash

value. (See Compl. ¶¶ 59-66, 87, 97).

      Plaintiff also attacks CCC’s underlying valuation methodology. Under it,

CCC first selects a number of so-called “Comparable Vehicles” from a database it

maintains, considering characteristics and features of the vehicle of Garrison’s

insured. CCC then makes certain “adjustments” to the value of such “Comparable

Vehicles,” including for their “condition.” Next, CCC averages the adjusted value

of the “Comparable Vehicles,” giving a “Base Vehicle Value” for the vehicle of

Garrison’s insured. To that, CCC makes an adjustment for the pre-loss condition

of the insured’s vehicle, to arrive at an “Adjusted Vehicle Value.” Finally, CCC

adds an amount representing a “Vehicular Tax” on the purchase of a replacement

vehicle, yielding a “Total” amount to be paid the insured, minus any applicable

deductible.

      Plaintiff complains that, in this process, CCC selects “Comparable Vehicles”

from its database using skewed search criteria that intentionally exclude vehicles

more comparable to the vehicle of Garrison’s insured in favor of vehicles that are

                                          4
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 5 of 56




less so and worth less, for reasons such as excessive mileage or damage. (Id. ¶¶

36-38). Plaintiff’s principal issue with CCC’s method, however, is with its use of

negative “Condition Adjustments” to the selected “Comparable Vehicles,” which

downgrade their value and, in turn, the “Base Vehicle Value” of the insured’s

vehicle. (Compl. ¶¶ 40-41). Plaintiff claims that CCC does not inspect

“Comparable Vehicles” and does not otherwise have accurate information on their

true condition. Plaintiff thus casts the “Condition Adjustments” as “wholly

arbitrary and … not based on any statistical, objective, valid, or verifiable data”

such that they due to be “disregarded” (Id. ¶ 48), giving rise to damages in the

amount of any such adjustments. (See id. ¶¶ 93-95).

      Plaintiff indicates he does not know the exact amounts CCC might have

deducted in value for “Condition Adjustments” in other cases in which Garrison

declared a total loss on a vehicle owned by an Alabama insured, though such

amounts are ascertainable, Plaintiff alleges, from an electronic database Garrison

maintains. (Id.). Plaintiff claims, however, that his own case aptly illustrates

CCC’s use of illegitimate “Condition Adjustments” to “Comparable Vehicles.”

Plaintiff highlights that both reports on his vehicle show CCC assigned a

downward “Condition Adjustment” of $699.00 to each “Comparable Vehicle”

selected from CCC’s database. (Id. ¶¶ 41, 44). He maintains, however, that “there

is no accurate or statistically valid set of facts under which [CCC’s] purported

                                          5
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 6 of 56




‘process’ could result in a downward Condition Adjustment in exactly the same

amount … for each of the comparable vehicles.” (Id. ¶ 44). And “the direct effect

of these Comparable Vehicle Condition Adjustments,” Plaintiff concludes, “is to

reduce the Base Vehicle Value of [his] vehicle by approximately $699.00.” (Id. ¶

48).

       Based on such allegations, Plaintiff filed this action in the Alabama state

court against Garrison and CCC on September 16, 2019. The Complaint divides

the cause of action into five counts. All raise claims under Alabama state law on

behalf of Plaintiff and a putative class, defined as follows:

       All persons and entities that have made first-party claims since May 9,
       2013 under an automobile insurance policy issued within the state of
       Alabama by Garrison whose vehicles were declared a total loss by
       Garrison and were valued using CCC’s total loss valuation system.

(Compl. ¶ 82). This broader group encompasses two subclasses. The first is a

“Condition Adjustment” subclass, consisting of Alabama insureds whose total loss

claims were reduced by downward “Condition Adjustments” to the “Comparable

Vehicles,” the class members total-loss vehicles, or both. (Id. ¶ 86). The other is a

“Market Value” subclass, comprised of all Alabama insureds whose vehicles

received CCC Reports with “Adjusted Values” that were less than Actual Cash

Value as established by Guidebooks. (Id. ¶ 87). Plaintiff admits he does not know

the “exact number” of members in the broader class, but he estimates it to

encompass “many thousands of people.” (Id. ¶ 88).
                                           6
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 7 of 56




      In Count I, Plaintiff claims Garrison is liable for breach of contract, citing

Garrison’s (a) alleged failure to investigate and confirm the statistical validity of

CCC’s valuation methodology, (b) improper delegation to CCC of Garrison’s

obligation to value total loss vehicles, and (c) wrongful failure to properly adjust

Plaintiff’s loss and pay him the actual cash value of his Vehicle, as required by the

policy. (Compl., Count I, ¶¶ 103-108). In Count II, Plaintiff claims that CCC is

liable for tortious interference with the contractual relations between Garrison and

its policyholders, including Plaintiff. (Id., Count II, ¶¶ 109-117). CCC did so,

Plaintiff says, “by knowingly and intentionally providing Garrison with a

statistically invalid and wholly arbitrary total loss valuation for the specific

purpose of enabling Garrison to underpay the claims of total loss insured, including

Plaintiff’s claim.” (Id. ¶ 114). In Count III, Plaintiff asserts a claim for breach of

contract against CCC, on the theory that Plaintiff and other class members are

third-party beneficiaries of the contract by which Garrison enlists CCC to provide

total loss valuations on policy claims. (Id., Count III, ¶¶ 118-123). Count IV

asserts that Garrison is liable for the tort of bad faith, claiming it utilized CCC’s

reports knowing that their valuation methodology consistently undervalued total-

loss vehicles of Garrison’s insureds (Id., Count IV, ¶¶ 124-133). Finally, Plaintiff

claims in Count V that both Garrison and CCC are liable for the tort of civil

conspiracy under Alabama law, alleging they “entered into an illicit agreement and

                                           7
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 8 of 56




conspiracy” to utilize CCC Valuations to provide improper total loss valuations.

(Compl., Count V, ¶¶ 134-139). On his claims, Plaintiff demands relief on behalf

of himself and all class members, including unspecified amounts of compensatory

damages, punitive damages, attorneys’ fees, as well as an injunction prohibiting

Garrison from using CCC valuations with respect to insureds in Alabama. (See id.,

“Prayer for Relief following ¶ 139).

      On October 22, 2019, Garrison removed the action, see 28 U.S.C. §§ 1441,

1446, founding subject-matter jurisdiction on CAFA. On November 19, 2019,

each Defendant filed a motion to compel an appraisal of the Plaintiff’s vehicle and

to stay or dismiss this action, based on provisions of the policy. (Docs. 20, 21).

Plaintiff has opposed both motions (Docs. 39, 40), and Defendants have replied.

(Docs. 44, 45, 50). CCC has also filed a motion to stay discovery should the court

grant any motion to compel and appraisal. (Doc. 22).

II.   Jurisdiction

      Before considering the motions to dismiss, however, the court deems it

appropriate to address subject-matter jurisdiction. No party questions that this

court does, in fact, have such jurisdiction. However, federal courts are courts of

limited jurisdiction, authorized to hear only those types of cases prescribed by

Congress. Baggett v. First Nat. Bank of Gainesville, 117 F.3d 1342, 1345 (11th

Cir. 1997). As such, they “have an independent obligation to ensure that they do

                                          8
         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 9 of 56




not exceed the scope of their jurisdiction, and therefore they must raise and decide

jurisdictional questions that the parties either overlook or elect not to press.”

Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (citing

Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)). If the court were to

determine that jurisdiction is lacking, it would have to remand the action to state

court See 28 U.S.C. § 1447(c). And as further explained below, Garrison’s Notice

of Removal left the court with some question as to whether jurisdiction is present.

       Garrison removed the action based on CAFA, which grants federal district

courts jurisdiction over class actions where (1) any member of the plaintiff class is

a citizen of a state different from the state of citizenship of any defendant, (2) the

proposed plaintiff class contains at least 100 members, and (3) the aggregate

amount in controversy exceeds $5 million.3 See 28 U.S.C. § 1332(d)(2)(A),



3
  No party suggests that the court might have jurisdiction other than under CAFA, and the court
agrees. In cases that, as here, do not involve a federal agency or official, there are two primary
statutory grants of federal jurisdiction, colloquially known as “federal-question jurisdiction”
under 28 U.S.C. § 1331 and “diversity jurisdiction” under 28 U.S.C. § 1332(a). See Home
Depot U. S. A., Inc. v. Jackson, ___ U.S. ___, ___, 139 S. Ct. 1743, 1746 (2019). The former
requires that the plaintiff’s complaint asserts a claim for relief arising under the Constitution,
laws, or treaties of the United States. Plaintiff, however, presses only state-law claims.
Diversity jurisdiction, on the other hand, requires that no plaintiff shares citizenship with any
defendant and that the amount in controversy exceeds $75,000. Even assuming there is complete
diversity, the Complaint does not allege physical injury and claims that the economic loss
suffered by Plaintiff and members of the class is between only a few hundred and perhaps a
thousand dollars each. (See Compl. ¶¶ 2, 46). As such, it does not appear that Plaintiff’s own
claim, or the claim of any other individual class member, puts $75,000 in controversy, and
amounts put at issue by individual claims of class members may not be aggregated to reach that
sum under § 1332(a). See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005);
Leonard v. Enterprise Rent a Car, 279 F.3d 974 (11th Cir. 2002).
                                                9
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 10 of 56




(5)(B), (6); Anderson v. Wilco Life Ins. Co., 943 F.3d 917, 923 (11th Cir. 2019).

Because Garrison removed the action, it bears the burden to plead and, if

necessary, prove these elements. See Spencer v. Specialty Foundry Prod. Inc., No.

19-14427, ___ F.3d ___, ___ n. 4, 2020 WL 1270276, at *3 n. 4 (11th Cir. Mar.

17, 2020) (citing Lowery v. Alabama Power Co., 483 F.3d 1184, 1208 (11th Cir.

2007)). Unlike in ordinary cases, there is no presumption against removal in

CAFA cases. Anderson, 943 F.3d at 925 (citing Dart Cherokee Basin Operating

Co., LLC v. Owens, 574 U.S. 81, 89 (2014)).

      The first two CAFA requirements are certainly met. That is, the parties

agree that Plaintiff is a citizen of Alabama and that Garrison is a Texas corporation

with its principal place of business in that same state, making it a citizen of Texas

under 28 U.S.C. § 1332(c)(1). (Compl. ¶¶ 7, 9; NOR ¶¶ 15, 16). That establishes

minimal diversity. It is also sufficiently shown that the putative class would

contain at least 100 members, as both sides agree that it would have some

thousands of members. (Compl. ¶ 88; NOR ¶ 13).

      It’s less obvious from Garrison’s Notice of Removal, however, that CAFA’s

$5 million aggregate amount-in-controversy element is met. The Eleventh Circuit

has recently reiterated:

             “A court’s analysis of the amount-in-controversy requirement
      focuses on how much is in controversy at the time of removal, not
      later.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th
      Cir. 2010). Therefore, “the pertinent question is what is in controversy
                                          10
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 11 of 56




      in the case, not how much the plaintiffs are ultimately likely to
      recover” as a result of the lawsuit. Id. (internal quotation marks
      omitted); Dudley [v. Eli Lilly & Co., 778 F.3d 909, 913 (11th Cir.
      2014)], (“The amount in controversy is not proof of the amount the
      plaintiff will recover. Rather, it is an estimate of the amount that will
      be put at issue in the course of the litigation.” (internal quotation
      marks omitted)); [South Fla. Wellness, Inc. v. Allstate Ins. Co., 745
      F.3d 1312, 1315 (11th Cir. 2014)].

Anderson, 943 F.3d at 925.

      When a defendant removes an action, “all that is required is a ‘short and

plain statement of the grounds for removal,’ including ‘a plausible allegation that

the amount in controversy exceeds the jurisdictional threshold.’” Dudley v. Eli

Lilly & Co., 778 F.3d 909, 912 (11th Cir. 2014) (quoting 28 U.S.C. § 1446(a) and

Dart Cherokee Basin, 574 U.S. at 89, respectively). “The removing defendant’s

amount-in-controversy allegation should be accepted when not contested by the

plaintiff or questioned by the court.” Id. (quoting Dart Cherokee Basin, 547 U.S. at

82). “When the plaintiff contests or the court questions the defendant’s allegation,

the defendant must prove by a preponderance of the evidence that the amount in

controversy is sufficient.” Anderson, 943 F.3d at 925. “To determine whether the

defendant has carried its burden, a court may rely on evidence put forward by the

removing defendant, as well as reasonable inferences and deductions drawn from

that evidence.” Id. In the end, “estimating the amount in controversy is not

nuclear science; it does not demand decimal-point precision,” South Fla. Wellness,

Inc., 745 F.3d at 1317, and judges may rely on “their judicial experience and
                                          11
         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 12 of 56




common sense.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061–62 (11th Cir.

2010).

      Garrison’s Notice alleges that the aggregate amount in controversy exceeds

$5 million. (NOR ¶¶ 20, 29). In support, Garrison points out that Plaintiff is

seeking (1) compensatory damages, (2) punitive damages, (3) attorney’s fees, and

(4) injunctive relief, and Garrison argues that the value of each category is properly

considered as going towards the amount in controversy. (See id. ¶¶ 20-28). But

right out of the gate, the court finds that neither Plaintiff’s demand for attorney’s

fees nor for injunctive relief moves the needle at all on the jurisdictional amount,

for reasons explained below.

      A potential attorney’s fee award may be included in the amount in

controversy only when such a fee may be recovered from the defendant under

relevant state law. Smith v. GTE Corp., 236 F.3d 1292, 1305 (11th Cir. 2001).

However, Alabama generally follows the “American Rule,” whereby each party to

litigation is responsible for its own attorney’s fees, win or lose, unless a contract or

statute provides otherwise, or “special equity” calls for such an award, specifically,

where the recovery establishes a “common fund” from which attorney’s fees might

be paid or the lawsuit bestows a “common benefit” upon the public. Leonard v.

Enterprise Rent a Car, 279 F.3d 967, 973-74 (11th Cir. 2002); Davis v. Carl

Cannon Chevrolet-Olds, Inc., 182 F.3d 792, 795 (11th Cir. 1999). No party says

                                          12
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 13 of 56




that the Garrison insurance policy or the contract between Garrison and CCC

contains a provision that might authorize a policy holder like Plaintiff to recover

attorney’s fees for a breach. Instead, Garrison’s sole argument in favor of

considering attorney’s fees is based on a suggestion that some statute authorizes

their recovery. (See NOR ¶ 25). The Complaint, though, raises only common-law

causes of action: breach of contract, the tort of bad faith, tortious interference with

contractual relations, and civil conspiracy.4 No party cites, and the court is not

otherwise aware of, an Alabama statute authorizing an award of attorney’s fees

against a defendant with respect to any of those claims. See Federated Mut. Ins.

Co. v. McKinnon Motors, LLC, 329 F.3d 805, 808 n. 4 (11th Cir. 2003). That

distinguishes this case from the attorney’s fee cases that Garrison cites. 5

       Garrison also does not contend that potential attorney’s fees might be in

controversy based on either the “common fund” or “common benefit” exception to

Alabama’s’ observance of the American Rule. But even had Garrison made such

an argument, the court would reject it. First, it might be assumed that the



4
  The court notes that Garrison’s Notice alleges that Plaintiff has asserted a claim for “deceptive
trade practices” (NOR ¶ 20), but the Complaint includes no such claim.
5
  (See NOR ¶ 25 citing Heyman v. Lincoln Nat'l Life Ins. Co., 781 F. App’x 463, 473 (6th Cir.
2019) (attorney’s fees properly considered part of the amount in controversy where a Kentucky
statue authorized recovery of such fees); DiPonzio v. Bank of Am. Corp., 2011 WL 2693912, at
*3 (W.D.N.Y. July 11, 2011) (same, New York statute); and Evans v. International Paper Co.,
2011 WL 2559791, at *3-4 (W.D. La. June 28, 2011) (same, citing Louisiana class action
statue)).
                                                13
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 14 of 56




“common fund” exception might apply in this class action. However, any

attorney’s fees awarded under that doctrine would not add to the amount in

controversy because they would be assessed not directly against a defendant but

instead from out of the substantive damages award otherwise recovered on behalf

of the class, which would already be counted as part of the jurisdictional sum. See

Leonard, 279 F.3d at 974; Davis, 182 F.3d at 796.

      The “common benefit” doctrine also plainly does not apply here. Plaintiff’s

suit might involve a benefit only to a quite limited, particular group: Garrison

insureds making first-party claims on total-loss motor vehicles. That is not the

kind of benefit flowing to the public at large required for attorney’s fees under the

“common benefit” doctrine as interpreted in Alabama. See Davis, 182 F.3d at 795;

Smith, 236 F.3d 1307-09; see also Alabama Alcoholic Beverage Control Bd. v.

City of Pelham, 855 So. 2d 1070, 1084-85 (Ala. 2003). Accordingly, the court will

not consider such potential fees as part of the amount in controversy.

      Plaintiff has also demanded declaratory and injunctive relief. (See Compl.,

“Prayer for Relief” following ¶ 139, ¶¶ E, H). Garrison is correct that the value of

such relief, measured from the plaintiff’s perspective, might be considered as part

of the amount in controversy. See Anderson, 943 F.3d at 925. However, “the

value of declaratory or injunctive relief must be sufficiently measurable and

certain,” so “the amount-in-controversy requirement is not satisfied if the value of

                                         14
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 15 of 56




the injunctive relief to the class plaintiffs is ‘too speculative and immeasurable.’”

Id. (citations omitted).

      The only specific request Plaintiff makes with respect to equitable relief is

for an order prohibiting Garrison from using CCC reports in the future to value

total-loss vehicles of Garrison’s insureds in Alabama. Garrison’s Notice of

Removal nods at that request and summarily states that its value is due to be

considered in determining the amount in controversy. (NOR ¶ 26). Garrison fails,

however, to attempt to pin a value on such relief to the class. Nor can the court

reasonably do so, given that it is speculative (1) whether Plaintiff or other members

of the class might ever submit another total-loss claim to Garrison in the future, (2)

what valuation method Garrison might use to replace CCC reports, (3) what effect

such a switch might have on Garrison’s total-loss vehicle valuations. See

Friedman v. New York Life Ins. Co., 410 F.3d 1350, 1358 (11th Cir. 2005).

Because the court finds the value of the prospective injunctive relief to be wholly

speculative, the court cannot consider it in assessing the jurisdictional sum. See id.

      Therefore, we are just left to consider Plaintiff’s demands for compensatory

and punitive damages. To that end, Garrison’s Notice of Removal starts by

highlighting that the “aggregate valuation” of its settlements on all first-party,

total-loss auto claims with its Alabama insureds during the class period was

$22,903,892.33. (NOR ¶ 21). However, “as would seem self-evident, when an

                                          15
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 16 of 56




insurer makes pre-suit payments towards an insured’s claim, such amounts are not

‘in controversy’ and thus are not included when determining whether the

jurisdictional threshold has been met.” Koester v. State Farm Ins. Co., 2012 WL

5265783, at *5 (N.D. Ala. Oct. 22, 2012). Rather, what would matter is how much

Plaintiff is claiming that that Garrison wrongfully failed to pay beyond what

Garrison actually did pay. See id.

      Garrison takes a stab at calculating that amount too, estimating potential

compensatory damages by extrapolating Plaintiff’s own claimed loss of $699 to all

members of the class, which Garrison alleges to contain 2,286 members. (See

NOR ¶ 22). The former is the amount of the purportedly improper downward

“Condition Adjustment” on the “Comparable Vehicles” listed on the CCC reports

Plaintiff received. The Complaint does not allege, however, that Defendants even

made a negative “Condition Adjustment” with respect to “Comparable Vehicles”

for every class member’s vehicle and certainly not uniformly in the amount of

$699. Plaintiff generally avers, rather, that, Garrison has wrongfully retained

between “several hundred [and] a thousand dollars from thousands of individual

insureds” (Compl. ¶ 2) and that the specific amount of any improper value

“Adjustments” and of any total-loss claim settlements below “Guidebook” value

for individual class members will be deducible from Garrison’s records. (See id.

¶¶ 93-99). It therefore appears that Garrison has simply assumed that Plaintiff’s

                                         16
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 17 of 56




own claimed loss of $699 is either the same as, or represents the average of, all

other class members. It is doubtful under Eleventh Circuit precedent, however,

that Garrison might do so to establish the amount of the class’s claimed aggregate

economic loss. See Dudley, 778 F.3d at 916 (holding that the defendant had failed

to support a finding of a sufficient amount in controversy where defendant

provided only a ranges of possible amounts of alleged unpaid compensation and

then used the “midpoint” of these ranges to calculate the potential total amount in

controversy); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 769 (11th Cir.

2010) (holding that removing defendant could not extrapolate the amount of the

loss of named plaintiffs to all absent plaintiffs based just on the complaint’s

allegation that the named plaintiff’s claims were “typical” for purposes of Rule

23); Signor v. Safeco Ins. Co. of Illinois, 2019 WL 7911214, at *2 (S.D. Fla. Dec.

11, 2019) (“Simply assuming that Plaintiff’s damages [arising from an improper

valuation of his total-loss vehicle based on a CCC report] represent the average of

the potential class members, as Defendant does in its Notice of Removal, is likely

insufficient to meet a preponderance of the evidence standard.” (citing Dudley,

supra)).

      That said, the court’s own review of the Complaint reveals it to contain an

allegation that, as a result of Defendants’ alleged scheme, “Garrison has retained

significant funds in the millions of dollars by underpaying Plaintiff and Class

                                          17
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 18 of 56




Members.” (Compl. ¶ 50). A plaintiff’s claimed sum of damages is generally

accepted so long as it is made in good faith, that is, unless it appears to a legal

certainty that the claim must be for less. St. Paul Mercury Indem. Co. v. Red Cab

Co., 303 U.S. 283, 288-89 (1938). The court finds that Plaintiff’s above assertion

that Garrison unlawfully withheld from the class funds in the “millions,” plural, of

dollars reasonably puts in controversy compensatory damages of at least $2 million

for aggregate economic loss.6 See, e.g., Novotny v. Panasonic Consumer Elecs.


6
  Alabama law also allows recovery of compensatory damages for emotional distress for the tort
of bad faith, despite that such damages typically do not lie for a claim ex contractu for breach of
an insurance policy. See Dempsey v. Auto Owners Ins. Co., 717 F.2d 556, 561-62 (11th Cir.
1983); Gulf Atl. Life Ins. Co. v. Barnes, 405 So. 2d 916, 925 (Ala. 1981); United Am. Ins. Co. v.
Brumley, 542 So. 2d 1231, 1238 n. 4 (Ala. 1989). Thus, federal courts frequently consider such
damages as part of the amount in controversy in Alabama bad-faith cases. See, e.g., Koester v.
State Farm Ins. Co., 2012 WL 5265783, at *5 (N.D. Ala. Oct. 22, 2012); Robinson v. Affirmative
Ins. Holdings, Inc., 2013 WL 838285, at *4 (N.D. Ala. Mar. 1, 2013). However, Garrison’s
Notice of Removal does not ask the court to do so. Perhaps that’s because the Complaint neither
pleads that Plaintiff or class members suffered emotional distress nor requests damages for such
harm expressly. It is debatable whether such an omission might preclude recovery of emotional
distress damages on the theory that they are an item of “special damage” under Alabama law that
must be “specifically stated” under Rule 9(g), Fed. R. Civ. P. See Great Am. Indem. Co. v.
Brown, 307 F.2d 306, 308 (5th Cir. 1962); Baldwin v. Panetta, 4 So. 3d 555, 565-66 (Ala. Civ.
App. 2008) (holding that, for purposes of the analogous Rule 9(g), Ala. R. Civ. P., damages for
mental anguish are “general damages” that do not have to be specifically pled where they are
subject to being recovered on a claim for breach of contract (citing Walker Builders, Inc. v.
Lykens, 628 So. 2d 923, 923 (Ala. Civ. App. 1993)); Lay v. Postal Tel. Cable Co., 54 So. 529,
531 (Ala. 1911) (holding, seemingly contrary to Baldwin and Walker Builders, supra, that
damages for mental anguish are special damages in a contract case that must be pled). But even
assuming emotional distress damages would not be foreclosed, it suffices to say for purposes of
estimating the amount in controversy that the Complaint’s failure to plead such injury and
Garrison’s lack of any value estimate therefor would render any allocation of a substantial sum
for such potential damages overly speculative. See, e.g., Sharritt v. Liberty Mut. Ins. Co., 2005
WL 1505994, at *2 (S.D. Ala. June 24, 2005); Moore v. Allstate Indem. Co., 2006 WL 2730743,
at *3 (S.D. Ala. Sept. 22, 2006); Lowe v. State Farm Fire & Cas. Co., 2016 WL 818658, at *6
(M.D. Ala. Feb. 16, 2016), report and recommendation adopted, 2016 WL 821132 (M.D. Ala.
Mar. 2, 2016). That is particularly true insofar as the court does not view Defendants’ alleged
misconduct, i.e., undervaluing the replacement cost of total-loss vehicles of Garrison’s Alabama
                                                18
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 19 of 56




Co., 2010 WL 11596460, at *2 (C.D. Cal. Oct. 1, 2010) (“While Plaintiff does not

specify the specific sum that he seeks in disgorgement, Defendant correctly

contends that Plaintiff’s use of the plural form of the word ‘million’ means that

Plaintiff is seeking at least an additional $2 million ….”). That leaves

approximately $3 million to meet CAFA’s $5 million amount in controversy

requirement.

       Given Plaintiff’s bad-faith claim and other intentional tort claims, the court

must also consider his demand for punitive damages as part of the amount in

controversy. See Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d 1531, 1535

(11th Cir. 1987); Dempsey, 717 F.2d at 561-62. The Eleventh Circuit has

recognized, albeit in an unpublished and thus non-binding opinion, see 11th Cir. R

36-2, that a removing defendant who alleges the CAFA amount in controversy is

met “need only prove the jurisdictional facts necessary to establish that punitive

damages in an amount necessary to reach the jurisdictional minimum are at issue—

that is, that such damages could be awarded.” McDaniel v. Fifth Third Bank, 568

F. App’x 729, 731 (11th Cir. 2014) (emphasis original). That is, the McDaniel

court suggested, once such jurisdictional facts have been shown, “unless recovery

of an amount exceeding the jurisdictional minimum is legally impossible, the case



insureds by a few hundred to a thousand dollars each, to be the sort that would obviously or
inherently lead to significant emotional distress. To the contrary, it’s the type of wrong of
which, even if it occurred, many class members might have been blissfully unaware.
                                               19
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 20 of 56




belongs in federal court.” Id. at 732 (quoting Back Doctors Ltd. v. Metro. Prop. &

Cas. Ins. Co., 637 F.3d 827, 831 (7th Cir. 2011)); see also Dart Cherokee Basin,

574 U.S. at 88 (suggesting that it may be “anomalous to treat commencing

plaintiffs and removing defendants differently with regard to the amount in

controversy.”).

       The Alabama Supreme Court has frequently recognized that a three-to-one

ratio of punitive damages to compensatory damages is reasonable and legally

permissible in most instances. 7 See Merchants FoodService v. Rice, 286 So. 3d

681, 710-11 (Ala. 2019) (citing and discussing other cases). In light of that

benchmark, the court finds by a preponderance that it is not apparent that Plaintiff

could not plausibly seek or recover at least $3 million in punitive damages.

Plaintiff claims that Defendants engaged in concerted scheme causing at least $2

million in economic losses to thousands of Alabama consumers, so a $3 million

punitive award would represent a ratio to compensatory damages of no more than

1.5 to 1, which falls easily within the range allowed by Alabama law. See

McDaniel, 568 F. App’x at 731-32; see also Alabama River Grp., Inc. v. Conecuh

Timber, Inc., 261 So. 3d 226, 278 (Ala. 2017) (remitting punitive damages, based



7
  By statute, Alabama caps punitive damages in most civil actions. See Ala. Code § 6-11-21.
For example, had Plaintiff filed this action on behalf of just himself, punitive damages would be
limited to three times compensatory damages or $500,000, whichever is greater. See id., § 6-11-
21(a). However, Plaintiff filed this case as a class action. By its terms, the cap statute does not
apply to such actions. Id., § 6-11-21(h).
                                                20
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 21 of 56




largely on a 3:1 ratio, to about $3.2 million based on economic losses of about

$1.09 million suffered by seven plaintiff companies victimized by fraudulent

scheme); Krikorian v. Ford Motor Co., 2019 WL 7042939, at *8 (S.D. Ala. Nov.

6, 2019), report and recommendation adopted, 2019 WL 7038265 (S.D. Ala. Dec.

20, 2019). The court therefore also finds that CAFA’s aggregate, $5 million

amount-in-controversy element is met based on potential compensatory and

punitive damages for the class. Having satisfied itself that subject-matter

jurisdiction is present, the court turns to Defendants’ pending motions.

III.   The Motions to Compel Appraisal and to Stay or Dismiss

       Defendants have moved to compel Plaintiff to submit to an appraisal of his

vehicle and to dismiss or stay the action pending such appraisal. (Docs. 20 & 21).

Ultimately, both Defendants ask in their respective reply briefs that the court stay

the action pending a compelled appraisal, rather than dismiss it. (Doc. 44 at 4, 15;

Doc. 45 at 8). In so doing, Defendants do not dispute that Plaintiff’s vehicle was

covered under the policy or that it was a total loss. Rather, both Defendants’

motions are founded on the proposition that Plaintiff is barred from proceeding on

any of his claims against them in a judicial forum unless and until he complies with

their demands for an appraisal pursuant to a clause in the policy stating as follows:

       If we and you do not agree on the amount of loss, either may demand
       an appraisal. In this event, each party will select a competent
       appraiser. The two appraisers will select an umpire. The appraisers
       will state separately the actual cash value and the amount of loss. If
                                         21
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 22 of 56




      they fail to agree, they will submit their differences to the umpire. A
      decision agreed to by any two will be binding. Each party will pay its
      chosen appraiser and share the expenses of the umpire equally.
      Neither we nor you waive any rights under this policy by agreeing to
      an appraisal.

(Doc. 1-2 at 75). Defendants also reference another provision of the Policy

stipulating that “no legal action may be brought against [Garrison] until there has

been full compliance with all the terms of the policy.” (Id. at 77). CCC

acknowledges that it is not a party to the insurance contract between Plaintiff and

Garrison. CCC maintains, however, that, under the doctrine of equitable estoppel,

it has a right to compel an appraisal and seek a stay until it is completed.

      Garrison’s motion also includes declarations from two individuals, John

Rivera, a Garrison “Total Loss Adjuster” (Doc. 20-1), and Andrea Wiltrout, one

Garrison’s attorneys in this action. (Doc. 20-2). Rivera essentially relates certain

events and communications involved with Garrison’s handling of Plaintiff’s

insurance claim, attaching a copy of the “Claim Notes” from Garrison’s file. (Doc.

20-1 at 1-20). Rivera starts by stating that, after Garrison sent the initial CCC

report dated May 23, 2019, finding that Plaintiff’s vehicle had an actual cash value

of $17,280.33, Plaintiff and his father called to complain that some of the

“comparable vehicles” listed on the report had higher mileage than Plaintiff’s. (Id.

at 2, ¶¶ 7-8). That prompted Garrison to request a new report from CCC with

“more direct” comparable vehicles. (Id. ¶ 9). CCC complied, creating the second

                                          22
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 23 of 56




report that valued Plaintiff’s vehicle at $18,163.34, a copy of which was emailed to

him on June 3, 2019. (Id. ¶ 10). The next day, Garrison offered Plaintiff a

settlement based on that second CCC valuation, less the $500 policy deductible.

(Id. ¶ 11). On June 5th and 6th, Plaintiff sent receipts for a number of items he

believed to increase the vehicle’s value, including a documentation fee, floor mats,

a cargo cover, a tire warranty, and windshield wipers. (Doc. 20-1 at 2-3, ¶¶ 12-13).

On June 7th, Garrison informed Plaintiff that it did not consider any of those items

to increase the value of the vehicle for purposes of the policy but informed him that

he could go to the “salvage yard” and remove the floor mats, cargo cover, and

wipers. (Doc. 20-1 at 3, ¶ 14). On June 12th, Rivera asserts, Garrison made an

electronic transfer to Plaintiff’s bank account in the amount of $17,678.34, based

on the second CCC report valuation, less the policy’s $500 deductible. (Id. ¶ 15).

The court notes that the Garrison’s file further indicates that Garrison sent another

electronic payment to Plaintiff later the same day for $500, representing a waiver

of the deductible. (Doc. 20-1 at 17). Nothing in the claim file indicates that

Plaintiff thereafter disputed the amount of the settlement to Garrison, which closed

the first-party claim on August 22, 2019. (Id. at 18).

      Wiltrout’s declaration, in turn, relates to Garrison’s invocation the appraisal

clause shortly after Plaintiff filed this action in state court on September 16, 2019

and Garrison was served on September 23rd. (See Doc. 1-2 at 142). Attached to

                                          23
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 24 of 56




Wiltrout’s declaration is a letter dated October 4, 2019, from another one of

Garrison’s attorneys in the case, Thomas Butler, sent to Plaintiff’s counsel, giving

notice that Garrison was demanding an appraisal under the Policy, further asking

that Plaintiff voluntarily dismiss this action. (Doc. 20-2 at 1-3). Later that same

day, Plaintiff’s counsel sent a reply email refusing that request, asserting that

Garrison had waived, and is estopped from raising, its rights under the appraisal

clause. (Id. at 4).

       A federal court generally applies the substantive law of the forum state in a

diversity case. Galindo v. ARI Mut. Ins. Co., 203 F.3d 771, 775 (11th Cir. 2000).

Appraisal clauses in insurance policies similar to the one here, in which either

party may demand an appraisal if there is a disagreement over the amount of a loss,

have long been deemed generally enforceable under Alabama law. See

McCullough v. Mill Owners Mut. Fire Ins. Co., 8 So. 2d 404, 407-08 (Ala. 1942);

Headley v. Aetna Ins. Co., 80 So. 466, 467-68 (Ala. 1918); see also, e.g., Southeast

Nursing Home, Inc. v. St. Paul Fire & Marine Ins. Co., 750 F.2d 1531, 1538-39

(11th Cir. 1985); Moore v. Travelers, 321 F. App’x 911, 912-13 (11th Cir. 2009).

There are differences between such covenants and contracts that require parties to

submit disputed liability entirely to arbitration in lieu of going to court. See

Southeast Nursing Home, Inc., 750 F.2d at 1537; Casualty Indem. Exch. v. Yother,

439 So. 2d 77, 79-80 (Ala. 1983); see also Headley, 80 So. at 467. Nevertheless,

                                          24
          Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 25 of 56




appraisal and arbitration agreements are analogous enough to each other that courts

faced with an application to enforce either generally employ similar review

procedures and standards. See Walker v. Allstate Prop. & Cas. Ins. Co., 2020 WL

1235626, at *3 n. 4 (N.D. Ala. Mar. 10, 2020); Rogers v. State Farm Fire & Cas.

Co., 984 So. 2d 382, 386-87 (Ala. 2007) (holding that elements of waiver of

appraisal clause same as for waiver of arbitration agreement); Galindo, 203 F.3d at

776 (recognizing that, under Florida law, “[a]ppraisal in a homeowner’s insurance

policy is treated as an arbitration provision, ‘narrowly restricted to the resolution of

specific issues of actual cash value and amount of loss.’” (quoting United States

Fidelity & Guar. Co. v. Romay, 744 So. 2d 467, 469 (Fla. Dist. Ct. App. 1999) (en

banc)).

      Plaintiff does not dispute that appraisal clauses may be enforced at times, but

he insists Defendants may not do so here, in whole or in part, on what amount to

four grounds. The court lays them out here in the order they will be addressed.

First, Plaintiff contends that CCC has no right to demand an appraisal because it is

not a party to the insurance contract containing the appraisal clause and cannot

otherwise enforce it. Second, Plaintiff argues that he is not barred from pursuing

any of his claims because the policy’s appraisal clause is, he says, is “optional”

rather than “mandatory” and thus cannot “serve as a precondition to filing suit.”

(Doc. 40 at 8; see also Doc. 39 at 9). Third, Plaintiff contends that Garrison

                                          25
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 26 of 56




waived its right to demand an appraisal, is estopped from doing so, or both, such

that all claims against both Defendants are due to proceed. And fourth, Plaintiff

maintains that the scope of the appraisal clause does not reach at least certain

individual claims and that those should proceed.

       A.    CCC’s Right to Enforce Appraisal

       The first issue the court considers is whether CCC has a right to demand an

appraisal or otherwise enforce rights under the appraisal clause as it relates to the

claims against it. Plaintiff insists that, whatever rights that Garrison might have on

that front, CCC has none. In support, Plaintiff highlights that CCC is not a party to

the insurance contract between Plaintiff and Garrison containing the appraisal

clause. CCC concedes that circumstance, as well as that it would generally imply

it lacks legal rights under that agreement. CCC contends, however, that it can

nevertheless demand an appraisal and enforce rights under the appraisal clause

pursuant to the doctrine of equitable estoppel. It is there that the issue is joined, for

Plaintiff maintains that equitable estoppel does not apply. The court agrees with

Plaintiff.

       The parties stipulate that the principles of equitable estoppel as applied by

the Alabama courts in the context of enforcement of arbitration agreements by

non-signatories also translate to assess whether CCC may, by that same doctrine,




                                           26
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 27 of 56




enforce rights under the appraisal clause. The court thus assumes likewise. To

that end, the Alabama Supreme Court has stated as follows:

      “A party typically manifests its assent to arbitrate a dispute by signing
      the contract containing the arbitration provision. Ex parte Stamey,
      776 So. 2d 85, 88–89 (Ala. 2000). One of the key exceptions to this
      rule is the theory of equitable estoppel, under which a nonsignatory
      can enforce an arbitration provision when the claims against the
      nonsignatory are ‘ “ ‘intimately founded in and intertwined with’ ” ’
      the underlying contract obligations. Stamey, 776 So. 2d at 89 (quoting
      Sunkist Soft Drinks, Inc. v. Sunkist Growers, Inc., 10 F.3d 753, 757
      (11th Cir. 1993), quoting in turn McBro Planning & Dev. Co. v.
      Triangle Elec. Constr. Co., 741 F.2d 342, 344 (11th Cir. 1984)).”

Smith v. Mark Dodge, Inc., 934 So.2d 375, 380 (Ala. 2006).

      CCC argues that Plaintiff’s claims against CCC qualify as sufficiently

founded in and intertwined with underlying insurance contract obligations for

purposes of claiming equitable estoppel. Plaintiff does not dispute the point, so,

again, the court assumes as much. Plaintiff maintains, however, that CCC still

cannot avail itself of equitable estoppel because the appraisal clause itself limits

the right to demand an appraisal only to Garrison and its insured based on

disagreements between them.

      Plaintiff here relies upon what the Alabama Supreme Court has called an

“exception” to equitable estoppel. Under it, even if claims against a nonsignatory

qualify as intertwined with contractual obligations, the courts will not require such

claims to be arbitrated where the language of the arbitration provisions limits

arbitration to the signing parties. See Locklear Auto. Grp., Inc. v. Hubbard, 252
                                          27
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 28 of 56




So. 3d 67, 86 (Ala. 2017). In other words, the Alabama Supreme Court has stated,

“if the language of the arbitration provision is party specific and the description of

the parties does not include the nonsignatory, [the] inquiry is at an end, and we will

not permit arbitration of claims against the nonsignatory.” Id. (quoting Smith, 934

So. 2d at 381).

      The court agrees with Plaintiff that the appraisal clause here is “party

specific” and forecloses any reasonable interpretation that it might authorize

demands by non-parties like CCC. Again, the clause provides:

      If we and you do not agree on the amount of loss, either may demand
      an appraisal. In this event, each party will select a competent
      appraiser. The two appraisers will select an umpire. The appraisers
      will state separately the actual cash value and the amount of loss. If
      they fail to agree, they will submit their differences to the umpire. A
      decision agreed to by any two will be binding. Each party will pay its
      chosen appraiser and share the expenses of the umpire equally.
      Neither we nor you waive any rights under this policy by agreeing to
      an appraisal.

(Doc. 1-2 at 75 (emphasis added)). The policy, of course, defines the terns “we” to

mean Garrison and “you” to mean the insured, Plaintiff. CCC acknowledges that

the clause “gives Plaintiff and Garrison the right to demand appraisal,” but CCC

says “it does not limit appraisal to disputes solely between Garrison and Plaintiff.”

(Doc. 45). The court concludes, however, that the appraisal clause plainly does

just that. It unambiguously provides that an appraisal becomes an available

remedy “if [Garrison] and [the insured] do not agree on the amount of the loss.”

                                          28
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 29 of 56




No mention is made of third parties who might not “agree on the amount of the

loss,” nor is there any suggestion that if they did not “agree” they might have any

rights. Rather, the provision allows only that “either,” meaning one of the two

previously identified parties, Garrison and the insured, may make a demand. It is

also clear that from the outlined appraisal procedure that there are to be only two

appraisers, one retained by Garrison and one by the insured, along with an umpire

to break a tie between those two appraisers, if necessary. Plainly, there is no

contemplation of either a third party participating or a third appraiser. Because the

appraisal clause limits a demand and participation only to the insurer and the

insured when those two might not agree on the amount of a loss, CCC cannot rely

on the doctrine of collateral estoppel to enforce any right of appraisal under the

policy. CCC’s motion to compel an appraisal will thus be denied.

      B.     Appraisal Clause as “Optional”

      Although CCC has no enforceable rights under the appraisal clause, there is

still the matter of Garrison’s motion to compel an appraisal. Plaintiff first argues

that Garrison’s motion is due to be denied on the theory that the appraisal clause is

“optional” and therefore it cannot bar him from pursuit of any claims. Plaintiff

emphasizes that the policy language specifies that, in the event of a disagreement

over the amount of a claimed loss, “either [the insurer or the insured] may demand

an appraisal.” (emphasis added). The court would agree with Plaintiff insofar as he

                                         29
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 30 of 56




is asserting that the Policy does not require him to have demanded an appraisal

before filing this lawsuit. (Doc. 39 at 9 n. 6 (“Plaintiff’s decision not to exercise

his option to invoke appraisal prior to filing suit in no way prevents him from

being in ‘full compliance with the Policy ….”)). The appraisal clause uses the

permissive “may,” not a mandatory term like “must,” “shall,” or “will,” when

setting out the parties’ right to demand an appraisal. As such, the policy does not

oblige the insured to demand an appraisal as a precondition to filing suit against

the insurer for an alleged failure to pay “actual cash value” for his vehicle. See

Shufford v. Integon Indem. Corp., 73 F. Supp. 2d 1293, 1300 (M.D. Ala. 1999)

(“[B]y stating that policy-holders ‘may’ demand an appraisal rather than that they

must do so, the policy in no way suggests that this clause contains a requirement

that must be fulfilled before [the insurer] may be held liable.”).

      But whether Plaintiff had to demand an appraisal is a red herring. The

appraisal clause allows either the insured or the insurer to demand an appraisal,

and it is undisputed that Garrison gave notice of such a demand about three weeks

after being served in this case. The germane question, then, is whether Plaintiff is

authorized to proceed on his claims in this court in the face of Garrison’s

outstanding demand for an appraisal. On that front, the appraisal clause provides

that, once either party demands an appraisal, the parties, the appraisers, and the

umpire “will” take certain enumerated actions and that a valuation decision “will

                                          30
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 31 of 56




be binding.” That indicates that once either party demands an appraisal, the

process becomes mandatory for the other and an insured’s failure to comply may

preclude a suit for breach. See Moore, 321 F. App’x at 913 & n. 3 (although

appraisal provision stated merely that either party “can” make a demand, the court

held that the insured was “contractually bound” to “comply with appraisal

provision to determine the amount of his loss” before filing suit 8); Milligan v. CCC

Info. Servs. Inc., 920 F.3d 146, 152 n. 4 (2nd Cir. 2019) (recognizing that, although

policy stated that either the insured or the insurer “may” demand an appraisal, that

process, under New York law, “is not voluntary. While the process need not be

invoked by either the insured or insurer, either party may demand it; and once

either does, appraisal is mandatory.”); McGowan v. First Acceptance Ins. Co., Inc.,

411 F. Supp. 3d 1293, 1296-97 (M.D. Fla. 2019) (“Florida law recognizes that

even though an appraisal clause includes the word ‘may,’ … the right to appraisal

is not permissive but is instead mandatory, so once a demand for appraisal is made,

neither party has the right to deny that demand.” (internal quotation marks and

citation omitted); Walker, 2020 WL 1235626, at *3 (wherein Judge Proctor




8
 Moore is an Eleventh Circuit decision interpreting Alabama state law. Because the opinion is
not published in the Federal Reporter, it is not binding precedent, although it still may be
considered for its persuasive authority. See 11th Cir. R. 36-2; United States v. Futrell, 209 F.3d
1286, 1289 (11th Cir. 2000).
                                                31
           Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 32 of 56




recently rejected this same “permissive/mandatory” argument in another putative

class action raising the same claims against CCC and a different auto insurer).

       Plaintiff fails to cite any case interpreting an appraisal clause as permitting a

party simply to choose unilaterally not to participate in the appraisal process when

the other party validly invokes it. Indeed, any right to an appraisal under the policy

would be illusory if one party’s demand could simply be ignored by the other with

impunity. Likewise, Plaintiff’s proposed reading of the appraisal clause renders it

gratuitous. Specifically, parties to an insurance contract can always mutually agree

to settle a dispute through a third-party appraisal or arbitration rather than by going

to court; the parties don’t need the policy to say so. Plaintiff’s assertion that his

compliance with Garrison’s appraisal demand is merely “optional” is without

merit. 9

       C.       Implied Waiver and Equitable Estoppel

       Plaintiff also contends that none of his claims are barred because Garrison

waived its right under the Policy to demand an appraisal, is equitably estopped to

do so, or both. Waiver and estoppel are closely related legal doctrines, though they



9
  Indeed, in a footnote in his brief in opposition to CCC’s motion, Plaintiff effectively concedes
that, once demanded, an appraisal is mandatory. Plaintiff there recognizes that that once “either”
party makes a demand, at least if “timely,” the appraisal process becomes “required” and its
result “binding.” (See Doc. 40 at 9 n. 8). While Plaintiff also goes on to argue that neither party
made a “timely” demand, that might go only to whether Garrison unduly delayed in making its
demand so as to give rise to waiver or estoppel, matters discussed later, and not to whether
Plaintiff’s compliance with a Garrison’s demand is simply at Plaintiff’s option.
                                                32
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 33 of 56




are technically distinct. See Inland Mut. Ins. Co. v. Hightower, 145 So. 2d 422,

425 (Ala. 1962); Blue Cross & Blue Shield of Ala., Inc. v. Taylor, 370 So. 2d 1040,

1042 (Ala. Civ. App. 1979); Glass v. United of Omaha Life Ins. Co., 33 F.3d 1341,

1347 (11th Cir. 1994); Mitchell v. Aetna Cas. & Sur. Co., 579 F.2d 342, 347-48

(5th Cir. 1978).10 Courts commonly define “waiver” as the voluntary surrender of

a known right. See, e.g., Mobile Cty. v. Rich, 216 So. 3d 1184, 1199 (Ala. 2016);

Ex parte Spencer, 111 So. 3d 713, 718 (Ala. 2012); Alabama State Docks v. Saxon,

631 So. 2d 943, 946 (Ala. 1994). Waiver can be expressly stated or implied by a

party’s conduct that is inconsistent with an intention to enforce its right. Hughes v.

Mitchell Co., 49 So. 3d 192, 201-02 (Ala. 2010); Madison Cty. v. Evanston Ins.

Co., 340 F. Supp. 3d 1232, 1279 (N.D. Ala. 2018). Equitable estoppel, on the

other hand, generally requires a showing (1) that the party sought to be estopped,

having knowledge of relevant facts, communicates something in a misleading way,

either by words, conduct, or silence, with the intention that another party will act

on the communication, (2) that the other party, who lacks knowledge of the

relevant facts, relies on the communication, and (3) would be materially harmed if

the communicating party were permitted to take a position inconsistent with his




10
  Decisions of the Fifth Circuit handed down before October 1, 1981, are binding precedent in
the Eleventh Circuit. Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc).
                                              33
         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 34 of 56




earlier conduct. EvaBank v. Traditions Bank, 258 So. 3d 1119, 1123-24 (Ala.

2018).

      Estoppel and waiver are thus similar, broadly speaking, in that both involve

a claim that one’s adversary should be precluded from invoking a legal right it

otherwise possesses because that adversary previously said or did something, or

failed to say or do something, so as to suggest that it was not going to enforce the

right. Indeed, courts often note that the same facts may, but need not, establish

both waiver and estoppel. The principal difference, they say, is that waiver focuses

upon whether the conduct of the party against whom waiver is asserted evidenced

its intent to relinquish the right whereas estoppel depends on the conduct of both

parties and always requires the party claiming estoppel to show detrimental

reliance or other material prejudice. See Hightower, 145 So. 2d at 425; Liverpool

& London & Globe Ins. Co., Ltd., of England v. McCree, 105 So. 901, 903 (Ala.

1925); Glass, 33 F.3d at 1347; Mitchell, 579 F.2d at 347-48; see also Restatement

(Second) of Contracts § 84 cmt. b (1981) (“When the waiver is reinforced by

reliance, enforcement is often said to rest on ‘estoppel.’”).

      In the context of the enforcement of both arbitration and appraisal

agreements, however, the requirements of waiver and estoppel under Alabama law

tend to merge such that they may be difficult to distinguish. In Rogers, supra, the

Alabama Supreme Court held that a claim of waiver interposed to defeat an

                                          34
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 35 of 56




opponent’s demand for an appraisal under an insurance policy is subject to the

same requirements as a claim of waiver resisting a demand for arbitration. 984 So.

2d at 386-87. The Court then proceeded to adopt the principal test from its

arbitration cases, recognizing that a party may be deemed to have waived its right

to an appraisal if it “substantially invokes the litigation process and thereby

substantially prejudices the [opposing] party.” Rogers, 984 So. 2d at 387 (quoting

Companion Life Ins. Co. v. Whitesell Mfg., Inc., 670 So. 2d 897, 899 (Ala. 1995)

(emphasis omitted)). Given that the party claiming waiver must show both (1)

conduct clearly inconsistent with enforcement of the contract right and (2)

significant prejudice, the requirements of waiver and estoppel largely overlap as a

practical matter. See generally Schuster v. Prestige Senior Mgmt., LLC, 376 P.3d

412, 421 (Wash. Ct. App. Div. 3 2016) (observing that federal courts employ only

“waiver,” not “estoppel,” when addressing the unenforceability of arbitration

clauses but have incorporated elements of estoppel into waiver); cf. Richard

Frankel, The Arbitration Clause as Super Contract, 91 Wash. U.L. Rev. 531, 564-

67 (2014) (noting that the requirement to show material prejudice to establish

waiver of arbitration rights may be contrary to state laws allowing waiver of

contract rights generally without necessarily demonstrating prejudice). Indeed,

while Alabama courts routinely consider whether a party has “waived” its right to

enforce an arbitration or appraisal agreement, they seem to rarely, if ever, consider

                                          35
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 36 of 56




whether a party is “estopped” from doing so, or at least if they do, they don’t

materially distinguish between the two doctrines. As such, the court will address

the parties’ arguments relative to Plaintiff’s claim of “waiver” with the

understanding that the discussion also applies to his claim of “estoppel.”

       Garrison starts by asserting that Plaintiff cannot establish that Garrison

waived its right to an appraisal under the test announced in Rogers. Again, that

test requires the party invoking waiver to establish that the party seeking to enforce

an appraisal agreement has both “substantially invoked the litigation process” and

would suffer “substantial prejudice” if an appraisal were compelled. Plaintiff

candidly admits, however, that it “is not disputed” that Garrison did not

“substantially invoke the litigation process” before demanding an appraisal. 11

(Doc. 39 at 15). Accordingly, the court agrees with Garrison that Plaintiff cannot

establish waiver based on Rogers.

       Plaintiff nevertheless insists that waiver may be found based on Garrison’s

conduct other than its substantial participation in judicial proceedings. Plaintiff

posits, rather, that waiver may occur by an insurer’s having acted “in any manner


11
   Plaintiff’s concession is well taken. Garrison gave notice its demand for an appraisal on
October 4, 2019, about three weeks after Plaintiff filed the action in the state court and before
Garrison had even appeared in the case. Garrison’s first activity in the courts, rather, was to
remove the action to this court on October 22, 2019. No discovery nor anything else material
occurred in the litigation thereafter until Defendants filed their motions on November 19, 2019 to
compel an appraisal and dismiss. Garrison’s course in the courts, then, belies any intent to
litigate in lieu of an appraisal. See ClimaStor IV, LLC v. Marshall Const., LLC, 4 So. 3d 452,
458 (Ala. 2008); U.S. Pipe & Foundry Co. v. Curren, 779 So. 2d 1171, 1175 (Ala. 2000).
                                               36
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 37 of 56




inconsistent with exercising [its right to appraisal], … including, specifically, the

unreasonable delay in asserting contractual rights to the prejudice of the [insured].”

(Id. at 16). Garrison did so here, Plaintiff says, by “intentionally delaying its

demand for appraisal until after Plaintiff filed suit, and, more to the point, after the

total loss vehicle had been destroyed for salvage and was no longer available for

physical appraisal.” (Id. at 18 (emphasis original)).

       Plaintiff also here relies on allegations to like effect in the Complaint, which

he casts as laying out Garrison’s “strategic misuse” of the appraisal clause. (Id. at

16). Plaintiff starts by pleading that Garrison’s “regular practice of refusing to

negotiate in good faith” over the value of its insureds total-loss vehicles, knowing

that insureds need to purchase a replacement vehicle and “typically have no

practical choice other than to accept the total loss payment offered by Garrison.”

(Compl. ¶¶ 67-68). And while Plaintiff makes no claim that Garrison did so in his

own case, Plaintiff alleges that Garrison also has a “regular practice of threatening

to withdraw its offer to pay a total loss if the insured requests an appraisal.” (id. ¶

69). According to Plaintiff, such “threats of withdrawal”; the time it takes to

complete an appraisal, which Plaintiff estimates at 45 days “or more”; and the

appraisal clause’s stipulation each party will pay for its own appraiser and split the

cost of the umpire, all “present bad faith obstacles to a fair appraisal.” (Id. ¶¶ 69-

70).

                                           37
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 38 of 56




       Plaintiff further pleads that “even when there is a clear and material dispute

with an insured,” Garrison has a “regular practice” of invoking the appraisal

clause, as here, only after an insured has filed a lawsuit. (Compl. ¶ 72). Plaintiff

claims he would suffer prejudice if Defendants’ post-suit demand were enforced

because Garrison sold his vehicle for salvage before suit was filed, making it

unavailable for an inspection in an appraisal. (Id. ¶ 75). This too, Plaintiff says, is

representative of Garrison’s regular practices, as Plaintiff alleges that Garrison

“typically” sells total loss vehicles of its insureds for salvage value within 30 to 45

days after the loss. (Id. ¶ 74). Garrison thus has “actual knowledge” that a total

vehicle will thus be unavailable for inspection in an appraisal “if an insured

disputes Garrison’s total loss payment but does not demand an appraisal.” (Id. ¶

75).

       The court assumes it may be possible in a given case to establish that a party

has waived or is estopped from enforcing an appraisal agreement based on

“inconsistent” conduct other than a party’s participation in judicial proceedings.

See Ex parte Costa & Head (Atrium), Ltd., 486 So. 2d at 1276 (observing in dicta

that that a waiver of a right to arbitrate may occur “when a party ‘actively

participates in a lawsuit or takes other action inconsistent with’ the right to

arbitration.” (quoting In re Mercury Constr. Corp., 656 F.2d 933, 939 (4th Cir.

1981), aff’d sub nom. Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460

                                          38
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 39 of 56




U.S. 1 (1983) (quoting N & D Fashions, Inc. v. DHJ Indust., Inc., 548 F.2d 722,

728 (8th Cir. 1976) (emphasis added)); Jadick v. Nationwide Prop. & Cas. Ins.

Co., 98 So. 3d 5, 12 (Ala. Civ. App. 2011) (insured “waived” its right to enforce

appraisal provision against insurer where insured waited until 15 months after the

claim had been paid in full and after the insured had repaired the damaged property

to seek an appraisal).

      That said, insofar as Plaintiff argues that Garrison waived its right to an

appraisal by “strategically” invoking a demand, as it routinely does, only after its

insured files a lawsuit, caselaw dealing with arbitration establishes that such a

circumstance is not a waiver. See Ex parte Dees, 594 So. 2d 77, 80 (Ala. 1992);

Ex parte Costa & Head (Atrium), Ltd., 486 So. 2d 1272, 1277 (Ala. 1986),

overruled on other grounds by Ex parte Jones, 628 So. 2d 316 (Ala. 1993), and

F.A. Dobbs & Sons, Inc. v. Northcutt, 819 So. 2d 607 (Ala. 2001); see also African

Methodist Episcopal Church, Inc. v. Smith, 217 So. 3d 816, 835 (Ala. 2016)

(“Recent cases have only found waiver where the demand for arbitration came

long after the suit commenced ….”) (quoting Ex parte Costa & Head (Atrium),

Ltd., supra (internal quotation marks, emphasis, and further citation omitted));

accord Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217, 1223 (11th Cir. 2000);

E.C. Ernst, Inc. v. Manhattan Constr. Co., 551 F.2d 1026, 1040 n. 39 (5th Cir.

1977); General Guar. Ins. Co. v. New Orleans Gen. Agency, Inc., 427 F.2d 924,

                                          39
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 40 of 56




928 (5th Cir. 1970); Southside Internists Grp. PC Money Purchase Pension Plan v.

Janus Capital Corp., 741 F. Supp. 1536, 1539 (N.D. Ala. 1990). For example, in

Ex parte Costa & Head (Atrium), Ltd., the Alabama Supreme Court explained that,

despite an acknowledged pre-suit disagreement, there was “no requirement” that

the defendants demand arbitration before the action was filed, for their “duty …

either to request arbitration or waive that right did not become critical until actual

litigation was pending ….” 486 So. 2d 1277; see also General Guar. Ins. Co., 427

F.2d at 928 (“Requiring pre-suit demand will place on the party sought to be

charged the duty to institute proceedings which may establish his own liability,

though if he remains inactive the claims asserted against him may never be

formally pressed in either arbitration or court proceedings....”).

      Plaintiff also seeks to establish waiver based on prejudice stemming from

the fact that the policy would obligate him to pay for an appraiser and split the

costs of an umpire and that the appraisal process would take time to complete.

(See Doc. 39 at 6 & n. 3 (citing Compl. ¶¶ 80-81)). It is true that waiver may be

shown by prejudice arising “where the party seeking [appraisal] allows the

opposing party to undergo the types of litigation expenses that [appraisal] was

designed to alleviate.” Rogers, 984 So. 2d at 387 (citations omitted). But none of

the items Plaintiff cites here are avoidable “litigation expenses” in the sense that

they were incurred in a judicial proceeding prior to an appraisal demand. Nor

                                          40
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 41 of 56




would they be the product of Garrison’s alleged “delay” in demanding an

appraisal. Rather, they are burdens associated with the appraisal process itself to

which Plaintiff is deemed to have contractually agreed, and they would be borne

irrespective of which party makes a demand or when. Thus, money and time a

party might expend on an appraisal cannot not serve as prejudice establishing

waiver. See Patten Grading & Paving, Inc. v. Skanska USA Bldg., Inc., 380 F.3d

200, 208 (4th Cir. 2004) (holding likewise with respect to arbitration fees); Long v.

BDP Int’l, Inc., 919 F. Supp. 2d 832, 848 (S.D. Tex. 2013) (same).

      That leaves Plaintiff’s argument that Garrison waived its right to an

appraisal by failing to make a demand until after Garrison had sold his vehicle for

salvage. According to Plaintiff, that caused him prejudice because his vehicle is no

longer available for a physical inspection in an appraisal. Garrison does not

dispute either that it sold Plaintiff’s vehicle for salvage or that such has resulted in

the vehicle being no longer available for a physical inspection. Nevertheless, the

court concludes that Plaintiff has nowhere alleged, never mind presented any

evidence of, specific facts from which it might be reasonably inferred either (1)

that Garrison’s sale of Plaintiff’s vehicle for salvage was actually “inconsistent”

with its later appraisal demand or (2) that Plaintiff would suffer substantial

prejudice if the court were to compel an appraisal, both of which would be required

to establish waiver here.

                                           41
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 42 of 56




      The court notes at the outset that, contrary to Plaintiff’s suggestion, his

argument here is not truly about Garrison’s “delay” as such in making an appraisal

demand. That is, if Plaintiff’s vehicle could still be found and inspected, this claim

of prejudice would evaporate, no matter how long Garrison might have waited to

make a demand. Rather, Plaintiff’s claim is about Garrison’s act of having sold the

vehicle for salvage, making it unavailable for an inspection, and Garrison then

demanding an appraisal thereafter. On that score, Plaintiff complains that Garrison

regularly sells total-loss vehicles of its insureds for salvage and that when Garrison

does so, it has “actual knowledge” that those vehicles will be made unavailable “if

an insured disputes Garrison’s total loss payment.” (Compl. ¶ 75). Plaintiff thus

suggests that such sales are inconsistent with a subsequent demand by Garrison for

an appraisal, on the theory that the unavailability of the vehicle for inspection

precludes or at least substantially frustrates a fair appraisal. The court disagrees.

      For starters, there is always going to be that “if” of which Plaintiff speaks.

That is, there is always a chance, with every first-party, total-loss claim that the

insured might later decide to sue over Garrison’s settlement valuation, at which

point Garrison might try to demand an appraisal. Garrison presumably knows all

that whenever it disposes of such a vehicle. Plaintiff, however, offers no authority

to support that knowledge of that possible scenario should prohibit the insurer




                                          42
         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 43 of 56




indefinitely from exercising a right to dispose of a wrecked vehicle12 upon pain of

being deemed to have waived its right to demand an appraisal if it is later sued.

        Indeed, at least absent a showing that, at the time of the sale, Garrison was

aware of circumstances from which it should have reasonably anticipated that

Plaintiff intended to sue over Garrison’s valuation, the court fails to see how

Garrison’s salvage sale of Plaintiff’s vehicle might be viewed as “inconsistent”

with Garrison’s later appraisal demand. In other words, why should Garrison be

worried about preserving the vehicle for a potential appraisal unless Garrison had

reason to believe that there remained, at a minimum, a serious, ongoing dispute

over vehicle’s value? There is no evidence, or even allegations, from Plaintiff to

support that Garrison had any such reason to believe that. Plaintiff alleges, albeit

only in his brief, that he “verbally objected in numerous telephone calls to Garrison

regarding both the CCC valuations” he received on his vehicle. (Doc. 39 at 7 n. 4).

Indeed, Garrison’s adjuster and the claim file notes confirm as much. But that

same evidence further shows that, after receiving Plaintiff’s complaints about the

second CCC report, Garrison advised him on June 7, 2019 that it would not alter its

valuation and that he might go to a “salvage yard” where the vehicle was then

located and remove certain items from it. Garrison also offers proof that, on June

12
   Plaintiff does not dispute that, issues of waiver and estoppel aside, Garrison was generally
entitled to sell his total-loss vehicle for salvage after it appeared the parties had settled Plaintiff’s
first-party claim.

                                                   43
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 44 of 56




12, 2019, it sent electronic payments to Plaintiff totaling approximately $18,000,

based on the valuation in the second CCC report, purporting to represent full

settlement of his first-party claim. In the face of that, Plaintiff does not allege that

he refused Garrison’s settlement payments, threatened to demand an appraisal or

sue, or otherwise promptly protested the settlement’s adequacy. Rather, from all

that appears from the record, Plaintiff only disputed it some three months later

when he filed this lawsuit, by which time, he now laments, Garrison had sold the

vehicle. Plaintiff thus fails to prove or even allege facts suggesting that Garrison

should have seen this action coming such that Garrison’s sale of Plaintiff’s vehicle

might be viewed with suspicion in light of its later appraisal demand.

      But even assuming arguendo that Plaintiff could establish that Garrison

anticipated this lawsuit or should have, the court would still not deem Garrison’s

act of selling the vehicle to be “inconsistent” with its later appraisal demand

because Plaintiff has not alleged facts supporting that a valid appraisal could not

reasonably be had absent a physical inspection. That is, if a valid appraisal could

be done without the vehicle, Garrison’s sale would not itself serve as a material

impediment should Garrison later find itself desiring an appraisal. Plaintiff asserts

that without the vehicle, a “fair[ ] review” would be “obviously impossible.”

(Compl. ¶ 79). However, he fails to cite any legal authority for that claim. See

Walker, 2020 WL 1235626, at *5 (summarily rejecting an insured’s likewise

                                           44
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 45 of 56




“unsupported conclusion” that he has a “ ‘right’ to an inspection-based appraisal”).

Indeed, many cases recognize that “desktop” appraisals based on photographs,

records, and other documents, rather than a physical inspection, are reliable and

otherwise valid. See In re Ooida Risk Retention Grp., Inc., 475 S.W.3d 905, 913

(Tex. App. 2015) (insurer’s decision to allow wrecked truck to be destroyed did

not waive insurer’s right to demand an appraisal where appraiser “was in fact able

to place a value on the vehicle with reference to the pictures and specifications

provided”); Shield Glob. Partners-G1, LLC v. Forster, 141 N.E.3d 1269, 1273

(Ind. Ct. App. 2020) (finding that the appraiser was not required to personally

inspect the vehicle to appraise it); In re Gas-Mart USA, Inc., 598 B.R. 274, 278

(Bankr. W.D. Mo. 2019) (a “desktop” appraisal “is a recognized form of appraisal

alternative to a standard appraisal and does not lack validity solely for that

reason”); First Tech. Capital, Inc. v. BancTec, Inc., 2017 WL 4254090, at *5 (E.D.

Ky. Sept. 26, 2017) (allowing a “historical desktop appraisal”). And as Garrison

emphasizes, “Plaintiff does not, and cannot allege, his vehicle was not inspected,

or that inspection notes and photographs are not available” for a desktop appraisal.

(Doc. 44 at 12). To the contrary, Garrison’s claim file notes support that

photographs of Plaintiff’s vehicle were taken in connection with CCC’s valuation

work and sent to Plaintiff on June 5, 2019. (Doc. 20-1 at 12 (wherein Garrison’s

representative documented having emailed the second CCC valuation report to

                                          45
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 46 of 56




Plaintiff along with “photos of IV [insured vehicle] for review.”)). The same

considerations likewise support that Plaintiff has not alleged facts supporting that

the unavailability of the vehicle would cause him to suffer substantial prejudice if

an appraisal were ordered, given the general acceptance of the validity of desktop

appraisals.

       Based on the foregoing, Plaintiff has failed to allege or prove facts

supporting that, prior to demanding an appraisal, Garrison substantially

participated in litigation or otherwise engaged in conduct clearly inconsistent with

enforcement of its right to an appraisal. Nor has Plaintiff alleged or proven facts

showing that he would suffer substantial prejudice were the court to compel and

appraisal. Therefore, the court concludes, Plaintiff has failed to establish the

elements of either waiver or estoppel as would be required to preclude Garrison

from invoking rights under the appraisal clause. 13



13
  Plaintiff claims he must be allowed limited discovery on his waiver and estoppel defenses
before the court might reject them. (See Doc. 39 at 7-8 & n. 4; Doc. 40 at 6-7). However,
Plaintiff does little more than make a conclusory claim of entitlement coupled with a bald
assurance that such discovery “will establish all the elements of waiver and estoppel.” But for
the reasons explained in the text, Plaintiff’s well-framed factual allegations, whether pled the
Complaint or merely set out in his briefs, which the court has credited for instant purposes, are
insufficient to make out either waiver or estoppel. Because Plaintiff’s has not justified the need
for the sought discovery, the court denies his request. See Kayne v. Thomas Kinkade Co., 2007
WL 9710108, at *6 (N.D. Ga. Mar. 29, 2007) (denying discovery on defenses to arbitration on
the ground that the requesting party failed to “describe what discovery is necessary or how
discovery will aid the court in making a determination”), aff’d, 249 F. App’x 799 (11th Cir.
2007); see also City of Miami Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1287 (11th Cir.
2019) (holding that a party seeking additional discovery to forestall summary judgment “may not
simply rely on vague assertions that additional discovery will produce needed, but unspecified
                                               46
        Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 47 of 56




       D.       The Scope of the Appraisal Clause

       Finally, Plaintiff and Garrison clash over the scope of the appraisal clause

and whether it prevents Plaintiff from pursuing some or all of his claims against

Garrison unless he first submits to an appraisal. The clause allows either the

insured or the insurer to demand an appraisal to settle disagreements “on the

amount of the loss.” Garrison casts Plaintiff’s entire cause of action as founded

upon just such a disagreement because each of his claims depends, Garrison says,

upon Plaintiff’s being able to establish that Garrison failed to pay “actual cash

value” for his vehicle, in violation of the policy. Garrison posits that circumstance

cannot be determined unless and until the appraisal process is completed, so at

least the claims against Garrison are due to be stayed pending an appraisal. The

court agrees.

       Plaintiff does not seem to dispute that his claims for breach of contract come

within the terms of the appraisal clause, assuming that Garrison has otherwise

validly invoked it. That is, Plaintiff argues only that his “non-contractual,” “tort

claims” lie outside the provision. (Doc. 39 at 9; Doc. 40 at 10). Indeed, it is

apparent to the court that Plaintiff’s principal claim, Count I against Garrison for




facts,” but “must specifically demonstrate how postponement of a ruling on the motion will
enable him, by discovery or other means, to rebut the movant’s showing”).
                                              47
         Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 48 of 56




breach of the insurance policy, is based on a disagreement over “the amount of the

loss.”

         Garrison does not dispute liability under the policy. To the contrary, it

deemed Plaintiff’s vehicle a total loss and promptly paid his claim. No causation

or coverage issues are presented. Rather, Plaintiff’s claim for breach of the policy

is firmly rooted in a simple allegation that Garrison undervalued Plaintiff’s vehicle

and thereby did not pay its “actual cash value” as that phrase is defined by the

policy. To be sure, Plaintiff couches his claim as also comprised of other

purported “breaches,” focusing especially upon alleged flaws and improprieties in

the “method” CCC uses generally, and Garrison thus relies upon, to derive a value

for an insured’s total-loss vehicle. But such underlying means and methods can

cause no actual injury insured unless and until Garrison fails to pay the “correct”

“actual cash value” for an insured’s vehicle when Garrison has become obligated

to do so under the policy. And that fundamental disagreement over valuation is

plainly one about the “amount of the loss” for purposes of the appraisal clause,

which makes no exception where the source of the dispute is the valuation method

used. See Moore, 321 F. App’x at 912-13; Enger v. Allstate Ins. Co., 407 F. App’x

191, 193 (9th Cir. 2010); Bettor v. Esurance Prop. & Cas. Ins. Co., 2019 WL

2245564, at *3-4 (S.D. Fla. Mar. 28, 2019); Bloomgarden v. Allstate Fire & Cas.

Ins. Co., 2019 WL 2245475, at *3-5 (S.D. Fla. Mar. 15, 2019), report and

                                            48
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 49 of 56




recommendation adopted in relevant part, 2019 WL 5209015 (S.D. Fla. Aug. 6,

2019). Therefore, once a party makes an appraisal demand to resolve such a

disagreement, the insurer might become obligated to pay only once the amount is

fixed by the appraisal process, so no court action for breach is ripe to proceed until

then. See Moore, 321 F. App’x at 913; Enger, 407 F. App’x at 193; Walker, 2020

WL 1235626, at *6-7 (N.D. Ala. Mar. 10, 2020); see also Southeast Nursing

Home, Inc., 750 F.2d at 1538 (“The policy … did not require [the insurer] to pay

anything until the appraisal process was concluded and the parties’ appraisers, or

one of their appraisers and the impartial umpire, decided ‘the amount of the loss.’”

(footnote omitted)); J.P.F.D. Inv. Corp. v. United Specialty Ins. Co., 769 F. App’x

698, 706 (11th Cir. 2019) (“While … an appraisal award is not a precondition to

suit under the policy, it is a precondition to payment of a covered loss where the

parties disagree as to the loss amount. Therefore, any claim for breach of contract

for failure to pay would not accrue until after there was an appraisal award that [the

insurer] refused to pay.”).

      The court also agrees with Garrison that Plaintiff’s other claims against it, in

Counts IV and V, also hinge on the foundational breach underlying Count I, i.e.,

that Garrison is has failed to pay actual cash value as promised. First, in Count IV,

Plaintiff contends Garrison is liable for tort of bad faith. However, under Alabama

law, there can be no breach of an insurance contract, and therefore no bad faith,

                                          49
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 50 of 56




until the insured proves he is legally entitled to recover. Quick v. State Farm Mut.

Auto. Ins. Co., 429 So. 2d 1033, 1035 (Ala. 1983). Therefore, Plaintiff’s bad faith

claim is also premature until an appraisal determines the actual cash value owed

and triggers Garrison’s obligation to pay. Walker, 2020 WL 1235626, at *7;

Enger, 407 F. App’x at 193 (“Until an appraisal is completed, it is impossible to

know whether [the insured’s] claim in fact was undervalued, such that her claims

for breach of contract [and] breach of the covenant of good faith and fair dealing

… are viable.”).

      Plaintiff’s other claim against Garrison, also jointly against CCC, is for civil

conspiracy, based on an allegation that both “entered into an elicit agreement … to

utilize CCC Valuations to provide improper total loss valuations” to Plaintiff and

other Garrison insureds. Setting aside potentially serious, merits-based objections

to that claim that Garrison has not seen fit to raise at this time, see Walker, 2020

WL 1235626, at *7-8, Plaintiff would have the burden to show as an element that

he suffered damage as a proximate result of Defendants’ ostensibly wrongful

conduct. Ultimately, however, the injury upon which Plaintiff would rely would

still just be that Garrison paid him less than actual cash value. But, as explained,

until the appraisal determines that amount, Garrison does not legally owe it, so

Plaintiff cannot yet show he has suffered damage. Plaintiff cannot avoid the

operation of the appraisal clause through technical pleading or trying to re-cast the

                                          50
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 51 of 56




dispute through the lens of alternative theories of recovery. See Bettor, 2019 WL

2245564, at *3. The court concludes that the operation and scope of the appraisal

clause is broad enough to preclude all of Plaintiff’s claims against Garrison

pending completion of an appraisal.

      That conclusion is not altered by the court’s consideration of any of the

numerous cases Plaintiff cites on the issue. Several of those in which an appraisal

was denied are readily distinguishable because, unlike here, the claims involved

disputes over coverage and the cause of damage, not just the amount of the loss.

See, e.g., Rogers, 984 So. 2d at 392; Baker v. Country Cas. Ins. Co., 2013 WL

12149181, at *2 (N.D. Ala. Apr. 16, 2013); Caribbean I Owners’ Ass’n, Inc. v.

Great Am. Ins. Co. of NY, 619 F. Supp. 2d 1178, 1188 (S.D. Ala. 2008).

      Plaintiff also relies heavily upon Lopez v. Progressive Select Ins. Co., 2019

WL 7371823, at *1 (S.D. Fla. Mar. 15, 2019), report and recommendation

adopted, 2019 WL 4731644 (S.D. Fla. May 14, 2019). In that case, an insured

brought a putative class action in state court, raising two claims. 2019 WL

4731644, at *1. In the first, the insured sought only declaratory relief, based on a

challenge to the insurer’s method of valuing total-loss vehicle claims,

determinations actually made by the insurer’s third-party contractor, like CCC

here. Id. Specifically, the insured alleged that such methodology conflicted with

Fla. Stat. § 626.9743, providing that insurers “shall” use one of several prescribed

                                         51
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 52 of 56




“methods” to determine “actual cash value” on first-party, total-loss insurance

claims. Id. In his other claim in the case, the Lopez insured sought damages for

breach of the policy based on the insurer’s practice of demanding title to an

insured’s total-loss vehicle upon settlement, selling the vehicle for salvage, and

keeping the proceeds for itself. Id. The insurer removed the action and moved to

compel an appraisal and dismiss, arguing that the insured’s claims amounted to

disputes over the amount of the loss. Id. The district court denied the motion to

compel an appraisal, stating the case was “not merely a dispute about the amount

paid to the insured” in that there existed “issues of statutory and contract

interpretation to be handled by the Court.” Lopez, 2019 WL 4731644, at *4

(emphasis original). Nevertheless, the Lopez court also remanded the “valuation

method” claim for lack of subject-matter jurisdiction, holding that the insured had

failed to allege facts showing that he or class members would likely suffer future

injury as required for standing to pursue declaratory relief. Id.

      While this court does not necessarily take issue with the disposition in

Lopez, the court also does not find the decision to be “directly on point,” contrary

to Plaintiff’s suggestion. (Doc. 39 at 11). For one thing, the Lopez court remanded

the claim challenging the insurer’s valuation methodology for lack of jurisdiction.

Accordingly, any discussion of whether that claim fell within the scope of the

policy’s appraisal clause was dicta. Even so, the claim was also different than

                                          52
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 53 of 56




Plaintiff’s challenge to Defendants’ valuation methodology. Plaintiff certainly

decries those methods as statistically flawed and unreliable as a general matter and

that they lead systematically to Garrison’s undervaluation of vehicles. But unlike

in Lopez, Plaintiff points to no alleged conflict with a state statute or regulation

requiring the insurer’s use of particular valuation methods, which might necessitate

their judicial construction. Plaintiff likewise raises no claim here contesting

Garrison’s sale of his vehicle for salvage. That claim in Lopez raised a legal issue

over the respective parties’ substantive rights under the policy in relation to the

disposition of the insured vehicle following settlement of the first-party claim.

      The Second Circuit’s recent decision in Milligan, supra, is also

distinguishable. There an insured challenged the insurer’s reliance upon CCC’s

valuation methodology for determining what the insured was owed following the

total loss of her vehicle. As that court of appeals explained, however, the insured

was “not simply claiming that the value of her loss was greater than [the insurer’s]

calculation.” 920 F.3d at 153. Rather, while the policy generally required the

insurer to pay the “actual cash value” of a total-loss vehicle in first-party claims, as

here, the insured insisted that such provision did not apply to her. Instead, she

claimed that, because hers was a “current model year vehicle,” a New York

insurance regulation entitled her to be paid an amount based on the sale price of a

brand new identical vehicle, a standard inconsistent, she said, with CCC’s standard

                                          53
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 54 of 56




method utilized generally to determine actual cash value based on comparable used

vehicles. Id. at 153-54. In that sense, Milligan might be viewed as similar to

Lopez, in that each involve a claim that an insurer’s valuation method conflicted

with a positive enactment alleged to delineate a mandated formulation for

determining the amount owed to the insured for a total-loss claim. Again, no such

statute or regulation is at issue in this case.

       Finally, Plaintiff relies on a pair of Illinois state cases, Travis v. American

Mfrs. Mut. Ins. Co., 782 N.E.2d 322 (Ill. Ct. App. 2002), and Hanke v. American

Int’l South Ins. Co., 782 N.E.2d 328 (Ill. Ct. App. 2002), decided two days apart by

the same three-judge panel. In each case, the court found that the plaintiff’s

allegation that the defendant had engaged in a wide-ranging fraudulent scheme to

undervalue insured vehicles presented “much more than a disagreement between

the parties concerning the actual cash value of plaintiff’s [vehicle].” Travis, 782

N.E.2d at 327; Hanke, 782 N.E.2d at 332. The court also highlighted, in finding

that the disputes were not covered by the appraisal clause, the plaintiff’s

allegations to the effect that the defendants relied on the clause as part of that

scheme. However, Plaintiff has not asserted fraud claims in this case. Nor has he

argued or alleged facts supporting that he was fraudulently induced to enter into

the insurance contract containing the appraisal clause. It is fair to say that, as in

Travis and Hanke, Plaintiff’s claims in this action are not only about the value of

                                            54
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 55 of 56




his vehicle. But the fact remains that there is such a disagreement, and it underlies

all of Plaintiff’s claims. As such, Garrison has the contractual right to demand an

appraisal, and Plaintiff has a contractual obligation to proceed with the appraisal

process. See Garner v. State Farm Mut. Auto. Ins. Co., 2008 WL 2620900, at *7

(N.D. Cal. June 30, 2008). Finally, to the extent that Travis and Hanke stand for or

suggest the proposition, the court does not agree that an insured might be able to

avoid such a contractual obligation to comply with an appraisal demand by the

simple expedient of pleading that an insurer is engaged in a wide reaching,

“scheme to undervalue vehicles and that demanding appraisals is “part of” that

“scheme.”

      Thus, the court will grant Garrison’s motion to compel an appraisal and to

stay these proceedings (doc. 20) as it relates to the claims against it pending the

completion of the appraisal.

IV.   Conclusion

      Based on the foregoing, the court ORDERS as follows: (1) Garrison’s

motion to compel appraisal and to stay (Doc. 20) is GRANTED and (2) CCC’s

motion to compel appraisal and to stay or dismiss (Doc. 21) is DENIED. Because

the court previously granted CCC’s motion to stay discovery pending the

resolution of the appraisal between Garrison and Plaintiff (see doc. 23), the parties




                                          55
       Case 2:19-cv-01727-JEO Document 51 Filed 05/12/20 Page 56 of 56




are to meet and confer to provide the court with dates concerning discovery and

dispositive motions within ten days of competition of the appraisal.

      DONE and ORDERED, this 12th day of May, 2020.


                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge




                                        56
